42 Cal. App. 2d 281 (1940)
THE PEOPLE, Respondent,
v.
ENRIQUE TERRAZAS, Appellant.
Crim. No. 3382. 
California Court of Appeals. Second Appellate District, Division Two.  
December 31, 1940.
 L. V. Beaulieu for Appellant.
 Earl Warren, Attorney-General, and Lewis Drucker, Deputy Attorney-General, for Respondent.
 McComb, J.
 From a judgment of guilty of violating section 11036 of the Health and Safety Code pertaining to the possession of narcotics, after trial before the court without a jury, defendant appeals. *282
 Viewing the evidence in the light most favorable to the people (respondent), the essential facts are:
 On March 27, 1940, at about 8:30 P. M., defendant was observed by officers of the Los Angeles Police Department seated in an automobile in the city of Los Angeles. When they approached the car, defendant threw something from it. The officers arrested defendant and took him to a pile of rubbish near the car, where they believed the object thrown by defendant had lighted. After a little search they found a package consisting of nine cigarettes containing marijuana. The defendant then said to them, "Well, I threw it."
 [1] Defendant relies for reversal of the judgment on the ground that there is no substantial evidence to sustain the findings of fact upon which the judgment was necessarily predicated.
 This proposition is untenable. An examination of the record discloses direct testimony of the officers as to each and every fact above set forth, from which it is clear the trial court reasonably inferred that defendant had in his possession the cigarettes containing marijuana. Further discussion of the evidence is unnecessary.
 For the foregoing reasons the judgment is affirmed.
 Moore, P. J., and Wood, J., concurred.